Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In the remarks, Applicant argued in substance that:
(a) it is submitted that the selection of a particular virtual machine instance either from a general pool of virtual machine instances or from a dedicated pool of instances does not provide teaching that relates to a determination one or more of a plurality of physical computing systems that are available to a tenant, or the selection of at least one computing system of the one or more computing systems to support a request. The selection of a particular virtual machine instance in Wagner relates to which of the virtual machine instances have been established for particular uses, and not to the availability of physical computing systems for a particular tenant.
Examiner respectfully traversed Applicant’s remarks:
As to point (a), the examiner respectfully disagrees with the applicant’s argument. Wagner teaches “Although six virtual machine instances are shown in the example of FIG. 1, the embodiments described herein are not limited as such, and one skilled in the art will appreciate that the virtual compute system 110 may comprise any number of virtual machine instances implemented using any number of physical computing devices” (paragraph [0028], emphasis added), “the capacity manager 150 processes a first request to execute a first program code associated a first user on the virtual compute system 110. For example, the received first request may indicate the identity of the user associated with the first request. At block 306, the capacity manager 150 determines that the first request is to be handled using a virtual machine instance associated with the second sub-pool” (paragraph [0092]), and “It will be appreciated by those skilled in the art and others that all of the functions described in this disclosure may be embodied in software executed by one or more physical processors of the disclosed components and mobile communication devices” (paragraph [0143], emphasis added). 
In other words, upon receiving the first request indicating the identity of the user associated with the first request, the capacity manager determines that the first request is to be handled using a virtual machine instance implemented using the respective physical computing device including one or more processors associated with the second sub-pool.
For at least the foregoing reasons, Armstrong teaches the every feature of independent claims 1, 9 and 17, and thus can anticipate the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 20190102231, hereinafter Wagner).

Regarding claim 1, Wagner discloses
A method comprising:
identifying a request for a large-scale data processing cluster in a computing environment, the computing environment comprising a plurality of computing systems (paragraph [0092]: the capacity manager 150 processes a first request to execute a first program code associated a first user on the virtual compute system 110), each of the plurality of computing systems being a physical computing system including processing circuitry (paragraph [0028]: Although six virtual machine instances are shown in the example of FIG. 1, the embodiments described herein are not limited as such, and one skilled in the art will appreciate that the virtual compute system 110 may comprise any number of virtual machine instances implemented using any number of physical computing devices; paragraph [0143]: It will be appreciated by those skilled in the art and others that all of the functions described in this disclosure may be embodied in software executed by one or more physical processors of the disclosed components and mobile communication devices);
identifying a tenant associated with the request from a plurality of tenants of the computing environment (paragraph [0092]: the capacity manager 150 processes a first request to execute a first program code associated a first user on the virtual compute system 110. For example, the received first request may indicate the identity of the user associated with the first request);
determining one or more computing systems available to the tenant from the plurality of computing systems (paragraph [0092]: the capacity manager 150 determines that the first request is to be handled using a virtual machine instance associated with the second sub-pool);
selecting at least one computing system of the one or more computing systems to support the request; and deploying one or more virtual nodes as part of the large-scale data processing cluster in the at least one computing system (paragraph [0093]: the capacity manager 150 causes a first virtual machine instance in the second sub-pool to be added to the active pool 140A ... the capacity manager 150 causes the first program code to be executed in a container created on the first virtual machine instance).
Regarding claim 9 referring to claim 1, Wagner discloses computing apparatus comprising: one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the processing system, direct the processing system to: ... (paragraph [0143]: It will be appreciated by those skilled in the art and others that all of 
Regarding claim 17 referring to claim 1, Wagner discloses A computing environment comprising: a plurality of computing systems; a management system configured to: ... (Fig. 1).

Regarding claims 2, 10, and 18, Wagner discloses
wherein determining the one or more computing systems available to the tenant from the plurality of computing systems comprises: identifying physical resources available on the plurality of computing systems; identifying physical resource requirements of the tenant (paragraph [0034]: the user request includes metadata that indicates the program code to be executed, the language in which the program code is written, the user associated with the request, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the program code; paragraph [0092]: the capacity manager 150 determines that the first request is to be handled using a virtual machine instance associated with the second sub-pool); and
selecting the one or more computing systems with physical resources (paragraph [0014]: These virtual machine instances are configured with a set of computing resources (e.g., memory, CPU, disk, network, etc.); paragraph [0093]: the capacity manager 150 causes a first virtual machine instance in the second sub-pool to be added to the active pool 140A ... the capacity manager 150 causes the first program code to be executed in a container created on the first virtual machine instance) that satisfy the physical resource requirements of the tenant (paragraph [0034]: the 

Regarding claims 3 and 11, Wagner discloses
wherein selecting the at least one computing system of the one or more computing systems to support the request (paragraph [0014]: These virtual machine instances are configured with a set of computing resources (e.g., memory, CPU, disk, network, etc.); paragraph [0093]: the capacity manager 150 causes a first virtual machine instance in the second sub-pool to be added to the active pool 140A ... the capacity manager 150 causes the first program code to be executed in a container created on the first virtual machine instance) comprises:
identifying accommodation information associated with the one or more computing systems, wherein the accommodation information comprises at least an estimated data processing rate for the large-scale data processing cluster (paragraph [0044]: each virtual machine instance is configured to satisfy at least one of the operating conditions that may be requested or specified by the user request to execute program code on the virtual compute system 110 ... the timeout for the request (e.g., threshold time after which the request may be terminated) ... scheduling information (e.g., the time by which the virtual compute system is requested to execute the program code, the time after which the virtual compute system is requested to execute the program code, the temporal window within which the virtual compute system is requested to execute the program code, etc.)); and
selecting the at least one computing system (paragraph [0014]: These virtual machine instances are configured with a set of computing resources (e.g., memory, CPU, disk, network, etc.); paragraph [0093]: the capacity manager 150 causes a first virtual machine instance in the second sub-pool to be added to the active pool 140A ... the capacity manager 150 causes the first program code to be executed in a container created on the first virtual machine instance) based on the accommodation information (paragraph [0044]: each virtual machine instance is configured to satisfy at least one of the operating conditions that may be requested or specified by the user request to execute program code on the virtual compute system 110 ... the timeout for the request (e.g., threshold time after which the request may be terminated) ... scheduling information (e.g., the time by which the virtual compute system is requested to execute the program code, the time after which the virtual compute system is requested to execute the program code, the temporal window within which the virtual compute system is requested to execute the program code, etc.)).

Regarding claims 4, 12, and 19, Wagner discloses
wherein determining the one or more computing systems available to the tenant from the plurality of computing systems comprises: identifying physical locations associated with the plurality of computing systems; identifying location requirements associated with computing resources for the tenant; and selecting the one or more computing systems with physical locations that satisfy the location requirements associated with the tenant (paragraph [0021]: the warming pool may include a sub-pool of virtual machine instances that are used to execute program codes 

Regarding claims 5 and 13, Wagner discloses
further comprising: identifying one or more cluster configuration attributes associated with the cluster request (paragraph [0039]: virtual machine instances in the warming pool 130A can be configured based on a predetermined set of configurations independent from a specific user request to execute a user's code. The predetermined set of configurations can correspond to various types of virtual machine instances to execute user codes. The warming pool manager 130 can optimize types and numbers of virtual machine instances in the warming pool 130A based on one or more metrics related to current or previous user code executions); wherein selecting the at least one computing system of the one or more computing systems to support the request comprises selecting the at least one computing system (paragraph [0093]: the capacity manager 150 causes a first virtual machine instance in the second sub-pool to be added to the active pool 140A ... the capacity manager 150 causes the first program code to be executed in a container created on the first virtual machine instance) based on the cluster configuration attributes (paragraph [0039]: .

Regarding claims 6 and 14, Wagner discloses
wherein identifying the tenant associated with the request from a plurality of tenants of the computing environment comprises identifying the tenant based on credentials provided in association with the request (paragraph [0030]: Users may use the virtual compute system 110 to execute user code thereon; paragraph [0092]: the capacity manager 150 processes a first request to execute a first program code associated a first user on the virtual compute system 110. For example, the received first request may indicate the identity of the user associated with the first request).

Regarding claims 7, 15, and 20, Wagner discloses
wherein the one or more virtual nodes comprise one or more containers or virtual machines (paragraph [0038]: As shown in FIG. 1, instances may have operating systems (OS) and/or language runtimes loaded thereon. The instance 154 includes an OS 154A and a runtime 154B. In some embodiments, as illustrated by instance 155 of FIG. 1, the instances in the warming pool 130A may also include containers (which may 

Regarding claims 8 and 16, Wagner discloses
further comprising: obtaining resource requirements associated with each tenant in the plurality of tenants; and wherein determining the one or more computing systems available to the tenant from the plurality of computing systems comprises determining the one or more computing systems available to the tenant from the plurality of computing systems based on the resource requirements associated with the tenant (paragraph [0062]: The hardware implementing those instances could be in any one of the data centers of the virtual compute system 110 and could be hosting many other instances running other users' codes. However, such a multi-tenanted architecture may pose a higher-than-tolerable security risk for some users (e.g., especially those in highly regulated industries). In order to satisfy the security needs of such users, the capacity manager 150 may acquire and maintain, for each of such users (e.g., in the warming pool 130A or the active pool 140A), a dedicated pool of instances that are implemented on single-tenanted hardware that is not to be shared with any other user. For example, such users may want their program codes to be executed on a piece of hardware (e.g., one or more physical servers) that is literally isolated and dedicated to their uses, and the virtual compute system 110 may provide the guarantee that the hardware and/or physical servers are .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

 Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 20190102231, hereinafter Wagner) in view of Casillas et al. (US 2020/0334088, hereinafter Casillas).

Regarding claim 21, Wagner does not teach wherein determining the one or more computing systems available to the tenant from the plurality of computing systems includes: identifying a tier of a plurality of tiers that the tenant is associated with, the plurality of tiers including a first tier and a second tier, wherein a first set including at least one computing system is available to a tenant in the first tier and a second set including at least one computing system is available to a tenant in the second tier, the second set being a subset of the first set; and determining the one or more computing systems based at least in part on the identified tier the tenant is associated with. Casillas teaches wherein determining the one or more computing systems available to the tenant from the plurality of computing systems includes: identifying a tier of a plurality of tiers that the tenant is associated with (paragraph [0044]: The capacity management system 102 manages access to the shared resource 106. Online entities (e.g., tenants) that wish to utilize the shared resource 106 can issue requests to the capacity management system 102, and the system 102 makes a decision whether to grant or deny the request based on parameters of the request and rules defined by a set of reservation zones for the requested resource 106; paragraph [0047]: The determination whether to grant an activity request 108 can be based on both the amount of the requested capacity and the relative priority of the requesting entity), the plurality of tiers including a first tier and a second tier, wherein a first set including at least one computing system is available to a tenant in the first tier and a second set including at least one computing system is available to a tenant in the second tier, the second set being a subset of the first set; and determining the one or more computing systems based at least in part on the identified tier the tenant is associated with (paragraph [0050]: For instance, as shown in FIG. 1, each of the tiers 1-5 is assigned three entities 104. Moreover, the tiers represent the relative priorities of the online entities 104 because some tiers have entities with more favorable priority scores than others. Tier 1, as an example, may consist of the highest priority entities whereas tier 5 may consist of the lowest priority entities (in a set of five tiers); paragraph 

Regarding claim 22, Wagner does not teach further comprising maintaining a data structure for the data processing cluster in the computing environment, the data structure including information regarding availability of the plurality of computing systems, wherein determining one or more computing systems available to the tenant from the plurality of computing systems includes use of the data structure. Casillas teaches further comprising maintaining a data structure for the data processing cluster in the computing environment, the data structure including information regarding availability of the plurality of computing systems (paragraph [0060]: Whether the resource 202 had made the full true capacity available, or a lesser amount, can be specified in a database of capacity policies 21, wherein determining one or more computing systems available to the tenant (paragraph [0050]: For instance, as shown in FIG. 1, each of the tiers 1-5 is assigned three entities 104. Moreover, the tiers represent the relative priorities of the online entities 104 because some tiers have entities with more favorable priority scores than others. Tier 1, as an example, may consist of the highest priority entities whereas tier 5 may consist of the lowest priority entities (in a set of five tiers); paragraph [0053]: the capacity management system 102 permits the lowest priority entities (tier 5) to reserve the range of capacity of the shared resource 106 from U to L.sub.4 (reservation zone 5). The next highest priority entities (tier 4) are permitted to reserve the range of capacity from U to L.sub.3 (reservation zone 4). The next highest priority entities (tier 3) are permitted to reserve the range of capacity from U to L.sub.2 (reservation zone 3). The next highest priority entities (tier 2) are permitted to reserve the range of capacity from U to L.sub.1 (reservation zone 2). Lastly, the highest priority entities (tier 1) are permitted to reserve the full range of unused capacity of the resource 106 from U to C (reservation zone 1)) from the plurality of computing systems includes use of the data structure (paragraph [0060]: Whether the resource 202 had made the full true capacity available, or a lesser amount, can be specified in a database of capacity policies 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wagner by permitting, by capacity management system, the tier 1-5 priority tenants to reserve the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/14/2021